

115 S1848 PCS: Trafficking Victims Protection Reauthorization Act of 2017
U.S. Senate
2017-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 225115th CONGRESS1st SessionS. 1848IN THE SENATE OF THE UNITED STATESSeptember 19, 2017Mr. Corker, from the Committee on Foreign Relations, reported the following original bill; which was read twice and placed on the calendarA BILLTo amend the Trafficking Victims Protection Act of 2000 to modify the criteria for determining
			 whether countries are meeting the minimum standards for the elimination of
			 human trafficking, and for other purposes.
	
 1.Short titleThis Act may be cited as the Trafficking Victims Protection Reauthorization Act of 2017. 2.DefinitionsSection 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102) is amended—
 (1)by redesignating paragraphs (5) through (15) as paragraphs (7) through (17), respectively; and (2)by inserting after paragraph (4) the following:
				
 (5)Concrete actionsThe term concrete actions means actions that demonstrate increased efforts by the government of a country to meet the minimum standards for the elimination of trafficking, including any of the following:
 (A)Enforcement actions taken. (B)Investigations actively underway.
 (C)Prosecutions conducted. (D)Convictions attained.
 (E)Training provided. (F)Programs and partnerships actively underway.
 (G)Efforts to prevent severe forms of trafficking, including programs to reduce the vulnerability of particularly vulnerable populations, involving survivors of trafficking in community engagement and policy making, engagement with foreign migrants, ending recruitment fees, and other such measures.
 (H)Victim services offered, including immigration services and restitution. (I)The amount of money the government has committed to the actions described in subparagraphs (A) through (H).
 (6)Credible evidenceThe term credible evidence includes all of the following: (A)Reports by the Department of State.
 (B)Reports of other Federal agencies, including the Department of Labor’s List of Goods Produced by Child Labor or Forced Labor and List of Products Produced by Forced Labor or Indentured Child Labor. (C)Documentation provided by a foreign country, including—
 (i)copies of relevant laws, regulations, and policies adopted or modified; and
 (ii)an official record of enforcement actions taken, judicial proceedings, training conducted, consultations conducted, programs and partnerships launched, and services provided.
 (D)Materials developed by civil society organizations. (E)Information from survivors of human trafficking, vulnerable persons, and whistleblowers.
 (F)All relevant media and academic reports that, in light of reason and common sense, are worthy of belief.
 (G)Information developed by multilateral institutions. (H)An assessment of the impact of the actions described in subparagraphs (A) through (I) of paragraph (5) on the prevalence of human trafficking in the country..
			3.Sense of Congress regarding private sector support to strengthen law enforcement agencies and the
			 role of private businesses in preventing and combating child sex
 traffickingIt is the sense of Congress that— (1)the President should work with the private sector to explore, develop, and use technology that strengthens Federal law enforcement capabilities to combat traffickers and criminal networks; and
 (2)private businesses, both domestic and international, should take every reasonable step to prevent and combat child sex trafficking.
 4.Prohibition on placement or recruitment feesSection 106(g) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g) is amended— (1)by redesignating clauses (i) through (iv) as paragraphs (1) through (4), respectively, and moving such paragraphs 4 ems to the left; and
 (2)in paragraph (4), as redesignated— (A)by redesignating subclauses (I) through (V) as subparagraphs (A) through (E), respectively, and moving such subparagraphs 4 ems to the left;
 (B)in subparagraph (B), as redesignated, by redesignating items (aa) and (bb) as clauses (i) and (ii), respectively, and moving such clauses 4 ems to the left; and
 (C)in subparagraph (D), as redesignated, by striking unreasonable placement or recruitment fees and all that follows through the period at the end and inserting placement or recruitment fees.. 5.Minimum standards for the elimination of traffickingSection 108(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7106(b)) is amended—
 (1)in paragraph (1)— (A)by inserting and without bias after vigorously; and
 (B)by striking if the government and inserting the following: “if—  (A)the government;
 (C)by striking such acts and the Secretary and inserting the following: “such acts;  (B)the Secretary; and
 (D)by striking such data. and inserting the following: “such data; and  (C)the Secretary has included a description of such data and a description of such good faith efforts to collect such data in the annual Trafficking in Persons Report.; and
 (2)in paragraph (7)— (A)by inserting and without bias after vigorously;
 (B)by inserting or enable after condone; and (C)by striking if the government and inserting the following: “if—
					
 (A)the government; (D)by striking such acts and the Secretary and inserting the following: “such acts;
					
 (B)the Secretary; and (E)by striking such data. and inserting the following: “such data; and
					
 (C)the Secretary has included a description of such data in the annual Trafficking in Persons Report.. 6.Actions against governments failing to meet minimum standardsSection 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107) is amended—
 (1)in paragraph (1)— (A)by striking The report should and inserting The report shall, to the extent concurrent reporting data is available, cover efforts and activities taking place during the period between April 1 of the year preceding the report and March 31 of the year in which the report is made, and should;
 (B)in subparagraph (A), by inserting based only on concrete actions taken by the country that are recorded during the reporting period after such standards; (C)in subparagraph (B) by inserting based only on concrete actions taken by the country (excluding any commitments by the country to take additional future steps during the next year) that are recorded during the reporting period after compliance;
 (D)by amending subparagraph (C) to read as follows:  (C)a list of those countries, if any, to which the minimum standards for the elimination of trafficking are applicable, and whose governments—
 (i)do not fully comply with such standards and are not making significant efforts to bring themselves into compliance;
 (ii)tolerate trafficking in government-funded programs; or (iii)have a government-supported practice of—
 (I)trafficking; (II)facilitating the use of forced labor (such as in agriculture, forestry, mining, or construction);
 (III)permitting sexual slavery in government camps, compounds, or outposts; or (IV)employing child soldiers;.
 (E)in subparagraph (F), by striking and at the end; (F)in subparagraph (G), by striking the period at the end and inserting ; and; and
 (G)by adding at the end the following:  (H)for each country included in a different list than the country had been placed in the previous annual report, a detailed explanation of how the concrete actions (or lack of such actions) undertaken (or not undertaken) by the country during the previous reporting period contributed to such change, including a clear linkage between such actions and the minimum standards enumerated in section 108.;
 (2)in paragraph (2)— (A)in subparagraph (A)(iii)—
 (i)in subclause (I), by adding or at the end; (ii)in subclause (II), by striking ; or and inserting a period; and
 (iii)by striking subclause (III); (B)in subparagraph (B), by striking the last annual report and inserting April 1 of the previous year;
 (C)in subparagraph (D)— (i)in clause (i), by striking 2008, and all that follows and inserting—
						
 2008— (I)shall be included on the list of countries described in paragraph (1)(C); and
 (II)shall be required to meet the requirements specified in paragraph (1)(B) before the country may be removed from the list of countries described in paragraph (1)(C).; and
 (ii)in clause (ii), by striking 2 years and inserting 1 year; and (D)in subparagraph (E)—
 (i)in the subparagraph heading, by striking Public and inserting Congressional; and (ii)by striking shall provide and all that follows and inserting the following: “shall—
						
 (i)provide a detailed description of the credible evidence supporting such determination on a publicly available website maintained by the Department of State; and
 (ii)offer to brief the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives on any written plan submitted by the country under subparagraph (D)(ii)(I), with an opportunity to review the written plan.;
 (3)in paragraph (3)— (A)in subparagraph (B), by striking and at the end;
 (B)in subparagraph (C), by striking the semicolon at the end and inserting a period; and (C)by adding at the end the following:
					
 (D)the extent to which the government of the country is devoting sufficient budgetary resources— (i)to investigate and prosecute acts of severe trafficking in persons;
 (ii)to convict and sentence persons responsible for such acts; and (iii)to obtain restitution for victims of human trafficking;
 (E)the extent to which the government of the country is devoting sufficient budgetary resources— (i)to protect and rehabilitate victims of trafficking in persons; and
 (ii)to prevent severe forms of trafficking in persons; and (F)the extent to which the government of the country has consulted with domestic and international civil society organizations to improve the provision of services to victims of trafficking in persons.; and
 (4)by adding at the end the following:  (4)Action plans for countries upgraded to tier 2 watchlist (A)In generalNot later than 90 days after the release of the annual Trafficking in Persons Report, the Ambassador-at-Large of the Office to Monitor and Combat Trafficking and the Assistant Secretary of the appropriate regional bureau, in consultation with appropriate officials from the government of each country described in paragraph (2)(A)(ii), shall—
 (i)prepare an action plan for each country upgraded from Tier 3 to Tier 2 Watchlist to further improve such country’s tier ranking under this subsection; and
 (ii)present the relevant action plan to the government of each such country. (B)CoordinationThe United States Ambassador or Charge d’Affaires of the country for which an action plan is being prepared, in consultation with the Ambassador-at-Large of the Office to Monitor and Combat Trafficking in Persons, shall be responsible for coordinating all necessary diplomatic engagement to prepare such plan.
 (C)ContentsEach action plan prepared under this paragraph— (i)shall include specific concrete actions to be taken by the country to substantively address deficiencies preventing the country from meeting Tier 2 standards, based on credible evidence; and
 (ii)should be focused on short-term and multiyear goals. (D)BriefingsThe Ambassador-at-Large of the Office to Monitor and Combat Trafficking and all appropriate regional Assistant Secretaries shall make themselves available to brief the Committee on Foreign Relations of the Senate, the Committee on Appropriations of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Appropriations of the House of Representatives on the implementation of each action plan prepared under this paragraph.
 (E)Savings provisionNothing in this paragraph may be construed as modifying— (i)minimum standards for the elimination of trafficking under section 108; or
 (ii)the actions against governments failing to meet minimum standards under this section or the criteria for placement on the Special Watch List under paragraph (2)..
			7.Communication with governments of countries designated as Tier 2 Watch List countries on the
			 Trafficking in Persons report
 (a)In generalNot less than annually, the Secretary of State shall provide, to the foreign minister of each country that has been downgraded to a Tier 2 Watch List country pursuant to the Trafficking in Persons report submitted under section 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b))—
 (1)a copy of the annual Trafficking in Persons report; and (2)information pertinent to that country’s downgrade, including—
 (A)confirmation of the country’s designation to the Tier 2 Watch List; (B)the implications associated with such designation and the consequences for the country of a downgrade to Tier 3;
 (C)the factors that contributed to the downgrade; and (D)the steps that the country must take to be considered for an upgrade in status of designation.
 (b)Sense of Congress regarding communicationsIt is the sense of Congress that, given the gravity of a Tier 2 Watch List designation, the Secretary of State should communicate the information described in subsection (a) to the foreign minister of any country downgraded to the Tier 2 Watch List.
 8.Authorization of appropriationsSection 113 of the Trafficking Victims Prevention Act of 2000 (22 U.S.C. 7110) is amended— (1)by striking subsection (a) and inserting the following:
				
 (a)Authorization of appropriations in support of the Task ForceThere are authorized to be appropriated to the Department of State, for each of the fiscal years 2018 through 2023, $12,500,000 for Diplomatic and Consular Programs of the Office to Monitor and Combat Trafficking in Persons, which shall be used to carry out sections 105(e), 105(f), and 110, including for additional personnel.;
 (2)by striking subsection (c) and inserting the following:  (c)Authorization of appropriations for the Department of State (1)Assistance to combat traffickingThere are authorized to be appropriated to the Department of State, for each of the fiscal years 2018 through 2023, $64,800,000, which shall be used—
 (A)to carry out sections 106 and 107(a); (B)to carry out section 134 of the Foreign Assistance Act of 1961 (22 U.S.C. 2152d);
 (C)to assist countries in meeting the minimum standards described in section 108; and (D)for programs and activities on prevention, protection, and prosecution to combat all forms of trafficking in persons internationally, including training activities for law enforcement officers, prosecutors, and members of the judiciary with respect to trafficking in persons at the International Law Enforcement Academies.
							(2)End modern slavery initiative
 (A)In generalThere are authorized to be appropriated to the Department of State, for each of the fiscal years 2021 through 2023, $37,500,000, which shall be used to reduce the prevalence of modern slavery globally.
 (B)Use of fundsThe Secretary of State may obligate amounts appropriated pursuant to subparagraph (A), on an incremental basis—
 (i)to carry out the grant program authorized under section 1298(b) of the National Defense Authorization Act for Fiscal Year 2017 (22 U.S.C. 7114 note); and
 (ii)to ensure the effective and efficient implementation of program activities.; (3)by striking subsection (e); and
 (4)by redesignating subsections (f), (g), (h), and (i) as subsections (e), (f), (g), and (h), respectively.
			9.Requirements for strategies to prevent trafficking
			(a)Report on new practices to combat trafficking
 (1)In generalNot later than 120 days after the date of the enactment of this Act, and annually thereafter for 7 years, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall submit a report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that—
 (A)describes any practices adopted by the Department or the Agency— (i)to better combat trafficking in persons, in accordance with the results of the study conducted under section 101(b) of the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164); and
 (ii)to reduce the risk of trafficking in post-conflict or post-disaster areas; or (B)includes a strategy to reduce the risk of trafficking in the areas referred to in subparagraph (A)(ii), if none of the practices referred to in subparagraph (A) have been adopted.
 (2)Public availabilityEach report submitted under paragraph (1) shall be posted on a publicly available website of the Department of State.
 (b)Child protection strategies in watch list countriesThe Administrator of the United States Agency for International Development shall incorporate into the relevant country development cooperation strategy for each country on the special watch list described in paragraph (2)(A) of section 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)) or on the list described in paragraph (1)(C) of such section, strategies for the protection of children and the reduction of the risk of trafficking.
			10.Child soldier prevention
 (a)Short titleThis section may be cited as the Child Soldier Prevention Act of 2017. (b)FindingsCongress finds the following:
 (1)The recruitment or use of children in armed conflict is unacceptable for any government or government-supported entity receiving United States assistance.
 (2)The recruitment or use of children in armed conflict, including direct combat, support roles, and sexual slavery, occurred during 2015 and 2016 in Afghanistan, South Sudan, Sudan, Burma, the Democratic Republic of the Congo, Iraq, Nigeria, Rwanda, Somalia, Syria, and Yemen.
 (3)Entities of the Government of Afghanistan, particularly the Afghan Local Police and the Afghan National Police, continue to recruit children to serve as combatants or as servants, including as sex slaves.
 (4)Police forces of the Government of Afghanistan participate in counterterrorism operations, direct and indirect combat, and security operations, fight alongside regular armies, and are targeted for violence by the Taliban and by other opposition groups.
 (5)In February 2016, a 10-year-old boy was assassinated by the Taliban after he had been publically honored by Afghan local police forces for his assistance in combat operations against the Taliban.
 (6)The recruitment and use of children in armed conflict by government forces continued during 2016 in South Sudan with the return to hostilities.
 (7)At least 650 children have been recruited and used in armed conflict in South Sudan during 2016, and at least 16,000 children have been recruited since that country’s civil war began in 2013.
				(c)Amendments to the Child Soldiers Prevention Act of 2008
 (1)DefinitionsSection 402 of the Child Soldiers Prevention Act of 2008 (22 U.S.C. 2370c) is amended— (A)in paragraph (2)—
 (i)in subparagraph (A), by inserting , police, or other security forces after governmental armed forces each place such phrase appears; and (ii)in subparagraph (B), by striking clauses and inserting clause; and
 (B)by adding at the end the following:  (3)Nonlethal suppliesThe term nonlethal supplies means property, other than real property, of the Department of Defense that is not a weapon, ammunition, or other equipment or material that is designed to inflict serious bodily harm or death..
 (2)ProhibitionSection 404 of such Act (22 U.S.C. 2370c–1) is amended— (A)in subsection (a)—
 (i)by inserting , police, other security forces, after governmental armed forces; and (ii)by striking recruit and use child soldiers and inserting recruit or use child soldiers;
 (B)in subsection (b), by amending paragraph (2) to read as follows:  (2)Notification (A)In generalNot later than 45 days after the submission of each report required under section 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)), the Secretary of State shall formally notify each government included in the list required under paragraph (1) of its inclusion on such list.
 (B)Congressional notificationAs soon as practicable after making all of the notifications required under subparagraph (A) with respect to a report, the Secretary of State shall notify the appropriate congressional committees that the requirements under subparagraph (A) have been completed.; and
 (C)in subsection (e)(1), in the matter preceding subparagraph (A), by striking to a country and all that follows through subsection (a) and inserting under section 541 of the Foreign Assistance Act of 1961 (22 U.S.C. 2347) through the Defense Institute for International Legal Studies or the Center for Civil-Military Relations at the Naval Post-Graduate School, and may provide nonlethal supplies to a country subject to the prohibition under subsection (a).
 (3)ReportsSection 405 of such Act (22 U.S.C. 2370c–2) is amended— (A)in subsection (c)—
 (i)in the matter preceding paragraph (1)— (I)by striking , during any of the 5 years following the date of the enactment of this Act,; and
 (II)by striking wavier and inserting waiver; (ii)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively;
 (iii)by inserting after paragraph (1) the following:  (2)a description and the amount of any assistance withheld under this title pursuant to the application of the prohibition under section 404(a) to those countries;; and
 (iv)in paragraph (5), as redesignated, by inserting and the amount after a description; and (B)by adding at the end the following:
						
 (d)Information To be included in annual Trafficking in Persons reportIf a country is notified pursuant to section 404(b)(2), or if a waiver is granted pursuant to section 404(c)(1), the Secretary of State shall include, in each report required under section 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)), the information required to be included in the annual report under subsection (c)..
					11.United States support for integration of anti-trafficking interventions in multilateral development
			 banks
 (a)RequirementsThe Secretary of the Treasury, in consultation with the Department of State’s Ambassador at Large for Monitoring and Combating Trafficking in Persons, shall instruct the United States Executive Director of each multilateral development bank to initiate discussions with the other executive directors and management of the respective multilateral development bank to—
 (1)further develop anti-human trafficking provisions in relevant project development, safeguards, procurement, and evaluation policies;
 (2)employing a risk-based approach, require human trafficking risk assessments and integration plans as a routine part of developing projects through existing, forthcoming or new mechanisms and processes;
 (3)support analyses of the impact of severe forms of trafficking in persons on key indicators of economic and social development and of the benefits of reducing human trafficking on economic and social development;
 (4)support the proactive integration of effective anti-trafficking interventions into projects with the objectives of enhancing development outcomes and reducing the incidence of severe forms of trafficking in project areas;
 (5)increase the capacity of multilateral development banks and of recipient governments to conduct human trafficking risk assessments and integrate anti-trafficking interventions into projects;
 (6)support the development of meaningful risk mitigation and reduction policies, regulations, and strategies within the multilateral development banks to reduce the incidence and prevalence of severe forms of trafficking in persons and enhance development outcomes that may be improved by reducing the incidence and prevalence of human trafficking; and
 (7)support the inclusion of human trafficking risk analysis in the development of relevant country strategies by each multilateral development bank.
 (b)BriefingsThe Secretary of the Treasury shall make relevant officials available to brief the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives on the implementation of this section.
			September 19, 2017Read twice and placed on the calendar